266 S.W.3d 886 (2008)
STATE of Missouri, Respondent,
v.
Christopher Michael CADLE, Appellant.
No. WD 68970.
Missouri Court of Appeals, Western District.
October 28, 2008.
Margaret M. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, and Mary H. Moore, Jefferson City, MO, for respondent.
Before DIV II: SMART, P.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Christopher Cadle challenges the sufficiency of the evidence to support his conviction for driving while intoxicated, Section 577.010 RSMo 2000. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment of conviction. Rule 30.25(b).